This prospectus is part of a registration statement we filed with the SEC. You should rely on the information or representations provided in this prospectus. We have authorized no one to provide you with different information. The selling security holders described in this prospectus are not making an offer in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus is accurate as of any date other than the date of this prospectus. 115,000,000 SHARES IMAGING DIAGNOSTIC SYSTEMS, INC. TABLE OF CONTENTS COMMON STOCK Forward-Looking Statements 3 Prospectus Summary 4 Risk Factors 5 Use of Proceeds 18 The Offering 19 Selling Security Holder 20 Plan of Distribution 21 Description of Securities 22 Interests of Named Experts and Counsel 22 Information With Respect to the Registrant Description of Business 23 Description of Property 32 PROSPECTUS Legal Proceedings 33 Market Price of and Dividens on the Registrant's Common Equity and Related Stockholder Matters 34 Financing/Equity Line of Credit 40 Selected Financial Data 43 Supplementary Financial Information 44 Management's Discussion and Analysis of Financial Condition and Results 45 Updating Prospectus by Post-Effective Amendment 53 10-K Financial Statements 54 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 113 Quantitative and Qualitative Disclosures About Market Risk 116 Directors, Executive Officers and Corporate Governance 117 Executive Compensation 121 Security Ownership of Certain Beneficial Owners and Management 130 Certain Relationships and Related Transactions 131 10-Q FinancialInformation 132 IMAGING DIAGNOSTIC SYSTEMS, INC. 5307 NW 35TH TERRACE FORT LAUDERDALE, FLORIDA 33309 (954) 581-9800 May19, 2009 PROSPECTUS IMAGING
